MEMORANDUM **
*646Waheed Alam, a native and citizen of Pakistan, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252(a)(2)(D). We dismiss in part and deny in part the petition for review.
Alam contends that he was denied a full and fair hearing because he was not provided with a translator during removal proceedings. We lack jurisdiction to review this claim because Alam did not raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004) (requiring exhaustion of administrative remedies for constitutional claims premised on procedural errors that the agency could have remedied).
The IJ did not abuse his discretion in denying Alam’s request for a continuance where the IJ had previously granted Alam 60 days to find representation. See Gonzalez v. INS, 82 F.3d 903, 908 (9th Cir.1996) (decision to grant or deny a request for a continuance is committed to the sound discretion of the IJ and will not be reversed absent a showing of clear abuse.)
We deny Alam’s motion for addendum and exhibit in support of his petition for review. We cannot consider new evidence in a petition for review. See 8 U.S.C. § 1252.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.